

COMMERCIAL SUPPLY AGREEMENT


THIS COMMERCIAL SUPPLY AGREEMENT (this “Agreement”) is entered into effective as
of April 5, 2007 (the “Effective Date”), by and between Chi Mei EL Corporation
(“CMEL”), an entity incorporated under the laws of the Taiwan and having a place
of business at No. 1, Chi Yeh Road, Tainan Science-Based Industrial Park 74147,
Taiwan , and Universal Display Corporation (“Universal Display”), an entity
incorporated under the laws of the Commonwealth of Pennsylvania, U.S.A. and
having a place of business at 375 Phillips Boulevard, Ewing, New Jersey 08618,
U.S.A.
 
 
BACKGROUND
 
WHEREAS, Universal Display makes and desires to sell certain materials for use
in organic light emitting devices to CMEL; and
 
WHEREAS, CMEL desires to purchase these materials from Universal Display on the
terms and conditions set forth herein.
 
NOW, THEREFORE, intending to be legally bound, CMEL and Universal Display agree
as follows:
 
 
AGREEMENT
 
Article 1  Terms of Sale; Orders and Forecasts
 
1.1  General.  Universal Display will sell to CMEL, and CMEL will purchase from
Universal Display, such of the OLED materials currently offered for commercial
sale by Universal Display and specified on Exhibit A hereto (the “Products”) as
CMEL may order from time to time hereunder.  Exhibit A shall be updated by the
parties from time to time as CMEL desires other OLED materials that Universal
Display is offering for commercial sale, or as Universal Display ceases offering
to sell certain of the OLED materials currently being sold to CMEL
hereunder.  Universal Display shall provide CMEL with at least six (6) months’
prior written notice of its intention to discontinue offering for commercial
sale any OLED material currently being sold to CMEL (“End of Production”)
hereunder. Upon receiving the notice from Universal Display, CMEL may provide a
last time buy order (“LTB”) to Universal Display, of which Universal Display
shall use reasonable efforts to fulfill the ordered quantity on the LTB.
 
1.2  No Additional Terms. Unless otherwise expressly agreed to in writing,
Universal Display’s sale and CMEL’s purchase of all Products hereunder shall be
solely on the terms and conditions set forth herein.  Each party accepts these
terms and conditions and no inconsistent or additional terms or conditions of
any purchase order, acceptance, shipping instructions or other document
submitted by either party shall apply other than those specified herein.  All
such other terms and conditions are hereby rejected and no separate notice of
such rejection need be given by either party.
 
1.3  Purchase Orders.  CMEL shall place written orders with Universal Display
for the Products (“Orders”) at least three (3) months in advance of the
requested shipment date.  All Orders shall include (a) the date of the Order,
(b) the identity and quantity of each Product ordered, (c) the requested date of
shipment, and (d) the shipping destination.  Promptly following the Effective
Date, the parties shall agree upon CMEL’s Order for the three (3) month period
immediately thereafter.
 
1.4  Forecasts.  CMEL shall provide Universal Display, in writing, with rolling
forecasts, on a calendar quarterly basis by the end of each quarter, of its
expected requirements for each Product during the next twelve (12)
months.  These forecasts shall be non-binding, however, Universal Display shall
use commercially reasonable efforts to fill that portion of any Order for a
Product which exceeds CMEL’s twelve (12) month advance forecasted requirement
for such Product.
 
1.5  Title and Risk of Loss.  All Products shall be sold [The confidential
material contained herein has been omitted and has been separately filed with
the Commission.], Universal Display’s facility in Ewing, New Jersey,
U.S.A.  CMEL shall be, subject to the aforementioned delivery term, responsible
for all associated shipping and insurance charges, brokers’ fees and the like,
all of which, if arranged by Universal Display on CMEL’s behalf, shall be
separately stated on Universal Display’s invoices.
 
1.6  Shipping Dates.  Universal Display shall ship ordered Product on CMEL’s
requested date of shipment without any unnecessary delay.  Partial deliveries
shall not be allowed unless CMEL gives Universal Display a prior written consent
for partial delivery, which consent shall not be unreasonably withheld.
 
1.7  [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]
 
Article 2  Inspection and Acceptance
 
2.1  Qualification Testing by Universal Display.  Universal Display will conduct
qualification testing of each production lot of Product before shipping any
Product from such lot to CMEL.  Such qualification testing shall be designed to
ensure that the Product conforms to its corresponding specifications agreed to
by the parties in writing (the “Product Specifications”) and attached under this
Agreement as Exhibit B.  Universal Display will not ship Product to CMEL from
any lot that does not meet the Product Specifications.  With each Product
shipment, Universal Display will submit to CMEL a Certificate of Analysis
indicating that such lot conforms to the applicable Product Specifications.
 
2.2  Acceptance Testing of Samples by CMEL.
 
2.2.1  Universal Display will provide CMEL with a [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.] test sample from the production lot(s) from which the Product will
be supplied; however, no sample shall be sent from production lot(s) for which
CMEL has already received a test sample.  This test sample shall be sent to CMEL
as far in advance of the requested shipping date as is reasonably practicable,
up to one (1) month in advance.
 
2.2.2  Within two (2) weeks following its receipt of a test sample as specified
above, CMEL will conduct an acceptance test to confirm that the sample conforms
to its corresponding Product Specifications.  At the conclusion of such two (2)
week period, CMEL will inform Universal Display in writing as to whether or not
the test sample passed this acceptance test.  Unless otherwise expressly agreed
to by the parties, Universal Display shall fill all Orders using only Product
from production lots for which CMEL has informed Universal Display in writing
that the test sample from such production lots has passed CMEL’s acceptance
test, such written notice not to be unreasonably withheld or delayed.  CMEL
understands and acknowledges that any delay in so informing Universal Display
may result in a corresponding delay in the shipping date, since shipments may
not be initiated until up to one (1) week after Universal Display receives
CMEL’s written notice of acceptance.
 
2.2.3  If the test sample does not pass CMEL’s acceptance test, the parties
shall promptly and in good faith discuss and attempt to determine why this has
occurred and Universal Display and CMEL shall implement procedures to prevent
its recurrence.  At the same time, Universal Display will in good faith endeavor
to fill the Order in a timely manner by shipping to CMEL Product from one or
more production lots for which the test samples have already passed CMEL’s
acceptance test.  Should there be insufficient material from such production
lots for Universal Display to fill the Order, Universal Display will promptly
provide CMEL with a test sample from one or more other production lots for which
no test samples have previously been sent and the process above shall be
repeated until sufficient material to fill the Order has been
identified.  Should this prevent Universal Display from filling the Order by the
requested shipping date or within a reasonable period of time thereafter (said
period not to exceed thirty five (35) days), CMEL shall have the right to cancel
the Order and in addition to any other rights or remedies as may be available to
CMEL, subject to the express provisions and limitations of this Agreement.
 
2.3  Shipping Inspection by Universal Display.  Universal Display will conduct a
final visual  inspection of all Product that have passed Universal Display’s
qualification test under this Agreement before shipping such Product to
CMEL.  Universal Display will not ship to CMEL any Product that does not pass
such visual inspection.
 
2.4  Receiving Inspection by CMEL.  Upon receipt of each Product shipment, CMEL
will visually inspect such shipment for any shortage or other visible
defects.  CMEL will provide Universal Display with written notice of any
shortage or visible defects promptly following CMEL’s receipt of the shipment,
which notice shall specify in reasonable detail the manner in which the shipment
is short or defective.  In the absence of Universal Display receiving written
notification to the contrary within thirty (30) days following CMEL’s receipt of
the shipment, CMEL shall be deemed to have accepted the shipment on the date of
receipt.  In addition to any other rights or remedies as may be available to
CMEL, but subject to the express provisions and limitations of this Agreement,
CMEL’s remedy and Universal Display’s responsibility with respect to any Product
shipment that is identified by CMEL to be short or otherwise defective shall be
promptly making up the shortage or replacing the defective Product by Universal
Display, all at no additional cost to CMEL except where the shortage or defect
arises through no fault of Universal Display after risk of loss for the Product
shipment has passed to CMEL.  In the event is determined to have arisen after
risk of loss has passed to CMEL, Universal Display will use commercially
reasonable efforts to assist CMEL in making any claims against the carrier with
respect thereto.
 
2.5  Other Procedures.  The parties may agree on more detailed inspection,
certification and testing procedures in order to supplement the foregoing
provisions of this Article 2.  All such procedures must be documented and signed
by an authorized representative of each party before they shall become binding
on them.
 
Article 3  Health and the Environment
 
3.1  Health and Safety.  Universal Display will furnish CMEL with a Material
Safety Data Sheet (an “MSDS”) for each Product where required by applicable
law.  CMEL shall use these MSDS’s to familiarize itself with any known hazards
associated with the Products, their storage, handling and use, and the
containers in which they are shipped.  CMEL shall appropriately inform and train
its employees and other personnel, with the assistance of the Universal
Display MSDS, as to the hazards identified in the MSDS for each Product and any
other hazards discovered by CMEL through its use of such Product.
 
3.2  Waste Management.  Subject to CMEL’s receipt of the aforementioned MSDS in
Article 3.1 above and Universal Display’s prompt and reasonable assistance, CMEL
shall properly manage and dispose of all wastes and/or residues resulting from
its use of the Products in accordance with its corresponding MSDS and the
applicable laws and regulations.
 
Article 4  Intellectual Property Matters
 
4.1  Permitted Uses of the Products.  CMEL acknowledges that Universal Display
is selling the Products to CMEL solely for use by CMEL to manufacture,[The
confidential material contained herein has been omitted and has been separately
filed with the Commission.] sell, offer for sale and/or import and/or otherwise
dispose of active matrix flat panel OLED display modules [The confidential
material contained herein has been omitted and has been separately filed with
the Commission.] on rigid glass substrates, made by vacuum thermal evaporation
processes (“Permitted Displays”).  Accordingly, CMEL may not sell or otherwise
distribute the Products to any other person or entity [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.], or use the Products, or permit or assist others to use the
Products, for any other purposes.  Subject to the foregoing, no other rights are
granted to CMEL under any patents or other intellectual property owned or
controlled by Universal Display.  For clarification, CMEL is not licensed under
any of Universal Display’s other OLED patents, except those phosphorescence
patents implied for the use of the Products purchased hereunder to make, have
made, import, sell, offer for sale and/or otherwise dispose of the Permitted
Displays.  Moreover, CMEL is not licensed under any of Universal Displays
patents to make or sell Permitted Displays incorporating third-party
phosphorescent emitters.CMEL acknowledges that the pricing charged by Universal
Display for Products sold under this Agreement is based on CMEL’s agreement to
use such Products only for the purposes stated under this Agreement , and that
such pricing would not otherwise have been offered to CMEL.
 
4.2  Third-Party Patents.  CMEL acknowledges that it may be required to obtain
rights under one or more third-party patents in order to make and sell Permitted
Displays, or to use chemicals other than the Products in such displays, and that
CMEL shall be responsible for securing such rights.  CMEL may request reasonable
assistance from Universal Display in ascertaining and evaluating the necessary
rights to the same.
 
4.3  Analysis and Evaluation of the Products.  CMEL shall not manufacture or
reverse engineer the Products, or analyze the Products to determine their
chemical compositions, structures or methods of manufacture, or for any other
purposes not expressly approved in writing by Universal Display, nor shall CMEL
permit or assist others to perform the foregoing activities.  In addition, CMEL
shall not publish or otherwise disclose to third parties any test results or
other information or data regarding CMEL’s evaluation of the Products without
Universal Display’s prior written consent.  The foregoing shall not restrict
CMEL from conducting its relevant standard performance testing of Permitted
Displays.
 
4.4  Technical Advice.  CMEL is responsible for making its own inquiry and
investigation into, and based thereon forming an independent judgment
concerning, the Products and their suitability for the uses intended by
CMEL.  Except Universal Display’s representations and/or warranties expressly
made under this Agreement, CMEL shall not assert any claim against Universal
Display or hold Universal Display liable with respect to any information or
designs furnished (or failed to be furnished) by Universal Display including,
without limitation, technical advice or recommendations.  Statements made by
Universal Display concerning possible or suggested uses of the Products are not
to be construed as recommendations for uses of such Products that would infringe
the patent or other intellectual property rights of third parties, and Universal
Display assumes no liability or responsibility for any such infringement.
 
4.5  Export Control.  Each party shall comply with all obligations under
applicable law to control access to technical data under the U.S. Export Laws
and Regulations, or any Taiwanese counterparts thereof, and shall adhere to such
laws and regulations in handling and disclosing any technical information
provided or received by it under this Agreement in relation to any Product.
 
Article 5  Pricing and Payments
 
5.1  Product Pricing.  Pricing for the Products during the term of this
Agreement shall initially be as set forth on in Exhibit A hereto.  Universal
Display and CMEL shall in good faith review and discuss such pricing for the
next six (6) months, based on CMEL’s volume of purchases and usage[The
confidential material contained herein has been omitted and has been separately
filed with the Commission.].  Any price change will not be effective unless
confirmed by both parties in writing.  Orders issued prior to any confirmed
price change shall remain at the original price unless agreed in writing by the
parties.
 
5.2  Invoicing.  Universal Display shall invoice CMEL for all Products at the
time of shipment.  All invoices are due and payable within [The confidential
material contained herein has been omitted and has been separately filed with
the Commission.] following the date of CMEL’s receipt of the Product shipment in
accordance with Article 2 under this Agreement.  If CMEL fails or refuses to
timely pay any amounts not then being disputed by CMEL in good faith, Universal
Display may, after sending a written notice to CMEL, (a) require that CMEL pay
for future shipments in advance or by letter of credit or other similar means,
and/or (b) suspend delivery of further shipments of Products until CMEL pays
such undisputed amounts in full.  The foregoing shall not be the sole remedies
available to Universal Display for non-payment or late payment of amounts due
hereunder.
 
5.3  Sales and Other Similar Taxes.  Any sales, use or value-added taxes,
customs or import duties or other governmental charges, transfer fees or
assessments based on the sale, shipment, import, export and/or use of the
Products sold hereunder (other than taxes based upon Universal Display’s net
income), whether imposed by any local, state, Federal or foreign government or
taxing authority [The confidential material contained herein has been omitted
and has been separately filed with the Commission.].  To the extent Universal
Display is responsible by law for the collection of such amounts, they shall be
separately stated on Universal Display’s invoices for such Products and, upon
collection, remitted by Universal Display to the appropriate taxing authority.
 
5.4  Payments.  All amounts due to Universal Display hereunder shall be paid in
U.S. Dollars by wire transfer to a bank designated by Universal Display in
writing, or by such other means as the parties may agree in writing.  Universal
Display’s current wire instructions are as follows:
 
[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]


Each payment shall be fully earned when due and is nonrefundable.  All payments
due hereunder shall be made without set-off, deduction or credit for any amount
owed (or alleged to be owed) by Universal Display to CMEL or any of its
affiliates.  Subject to the aforementioned exception and without limiting other
rights or remedies, Universal Display may require CMEL to pay interest on any
amounts not paid when due at a per annum rate equal to the Prime Rate as
published in The Wall Street Journal on the date of payment, plus [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.].
 
5.5  Payment Authorization and Withholding Taxes.  CMEL shall secure all
authorizations required for payment of all amounts due to Universal Display
hereunder and shall bear all transfer fees, taxes and other charges associated
therewith.  If necessary and applicable, the parties shall in good faith
endeavor to file for and obtain an exemption from the withholding of any taxes
on amounts payable to Universal Display hereunder.
 
Article 6  Confidentiality
 
6.1  Obligations of Confidentiality and Non-Use.  Each party (the “Recipient”)
shall handle and maintain all Confidential Information of the other party in
accordance with the following terms and conditions:
 
6.1.1  Recipient shall not publish, disclose or otherwise disseminate any
Confidential Information of the other party, except to such of Recipient’s
employees and agents who have a “need to know” it to accomplish the purposes of
this Agreement, and then only if such persons previously have agreed in writing
to handle and maintain such Confidential Information in accordance with the
provisions of this Agreement or provisions substantially similar
thereto.  Recipient shall have the right to disclose Confidential Items of the
other party to the Recipient’s Affiliates who “need to know” it to accomplish
the purposes of this Agreement, provided they agree to be bound by
confidentiality obligations no less restrictive than the confidentiality
obligations set forth in Article 6. An “Affiliate” means any Taiwanese person,
partnership, corporation or other entity, including but not limited to
subsidiaries, that directly or indirectly, control, are controlled by, or are
under common control with a party. Disclosure or dissemination of Confidential
Information of the other party to additional persons or entities requires the
prior written approval of such other party.
 
6.1.2  Recipient shall maintain all Confidential Information of the other party
in a safe and secure place with reasonable safeguards to prevent any
unauthorized access to or disclosure of such Confidential Information.  As used
herein, “reasonable safeguards” means all safeguards that a reasonable person
would take to protect the Confidential Information in question, which safeguards
shall be no less than the safeguards Recipient takes to protect its own
confidential or proprietary items of a similar nature.
 
6.1.3  Recipient shall not utilize, reproduce or otherwise exploit any
Confidential Information of the other party, or permit or assist others to
utilize, reproduce or otherwise exploit such Confidential Information, except as
is reasonably necessary to accomplish the purposes of this Agreement.
 
6.1.4  Promptly upon learning of any unauthorized use or disclosure of any
Confidential Information of the other party, Recipient shall provide the other
party with written notice thereof and take such other steps as are reasonably
requested by the other party in order to limit the effects of such use or
disclosure and/or prevent any further unauthorized use or disclosure of such
Confidential Information.
 
6.1.5  Promptly upon the expiration or sooner termination of this Agreement,
Recipient shall return to the other party, destroy and/or delete from
Recipient’s records and computer systems all Confidential Information of the
other party, including any copies or portions thereof, in Recipient’s possession
or control; provided, however, that Recipient may retain one copy of documents
incorporating Confidential Information for archival purposes only.  Within
thirty (30) days following the other party’s written request, Recipient shall
provide the other party with a certificate of Recipient’s compliance with the
foregoing requirements.
 
6.2  Definition of Confidential Information.  As used herein, “Confidential
Information” of a party means all trade secret, proprietary and confidential
information, in written, oral or electronic form, relating to such party’s or
its licensors’ or suppliers’ technologies, materials, research programs,
operations and/or financial or business condition (including, without
limitation, know-how, data, drawings, designs, specifications, formulations,
processes, methods, equipment, software and pricing information) that is (a)
disclosed in writing and marked as “Confidential”, “Proprietary” or with similar
words at the time of disclosure; or (b) orally disclosed and identified as
confidential or proprietary at the time of disclosure and confirmed as such in
writing within thirty (30) days thereafter.  Notwithstanding the foregoing,
“Confidential Information” of a party shall not include any information that:
 
6.2.1  is approved by such party in writing for release by Recipient without
restriction;
 
6.2.2  Recipient can demonstrate by written records was previously known to
Recipient other than through a prior disclosure by such party or any third party
with an obligation of confidentiality to such party;
 
6.2.3  is publicly known as of the date of this Agreement, or becomes public
knowledge subsequent thereto, through no act or omission of Recipient or any
third party receiving such information from or through Recipient;
 
6.2.4  is obtained by Recipient in good faith from a third party without the
violation of any obligation of confidentiality to such party by either Recipient
or the third party; or
 
6.2.5  is independently developed by or on behalf of Recipient without the
benefit of such party’s Confidential Information, as shown by competent written
records.
 
6.3  Disclosure Required by Law.  This Agreement shall not restrict Recipient
from disclosing any Confidential Information of the other party to the extent
required by applicable law, or by the order of any court or government agency;
provided, however, that Recipient shall afford the other party prompt notice of
such law or order, so that the other party may interpose an objection to such
disclosure or take whatever other actions the other party deems appropriate to
protect such Confidential Information, and provided further that Recipient shall
use all reasonable efforts to limit such disclosure to only that Confidential
Information which is required to be disclosed.
 
6.4  Responsibility for Personnel.  Recipient shall be responsible for the acts
or omissions of any persons or entities receiving Confidential Information of
the other party from or through Recipient to the extent such acts or omissions,
if performed or not performed by Recipient, would constitute violations of this
Agreement by Recipient.
 
6.5  Confidentiality of this Agreement.  The terms of this Agreement and its
existence shall be deemed Confidential Information of each party and treated as
such by both parties.  Notwithstanding the foregoing sentence, either party may
disclose in its public filings such of the terms of this Agreement as are
reasonably required for such party to comply with applicable securities laws and
regulations, including, without limitation, by filing an appropriately redacted
copy of this Agreement in connection therewith.  In addition, either party may
issue a press release or other public announcement describing the general nature
of this Agreement, or the parties may agree to issue such a release or
announcement jointly, it being understood that Universal Display will need to
issue a press release within four (4) business days following the Effective Date
so as to coincide with its filing with the U.S. Securities and Exchange
Commission of a Current Report on Form 8-K.  However, it is expressly understood
and agreed that no such release or public disclosure shall disclose any
information about CMEL’s expected or intended product launch strategy, or
whether any such products will utilize any Products sold to CMEL hereunder,
without CMEL’s prior written consent.  Subject to the foregoing provisions of
this paragraph, any such public disclosure of the specific financial terms or
other provisions of this Agreement, or any other information regarding the
relationship between the parties hereunder, shall require the other party’s
prior written consent.
 
6.6  Period of Confidentiality. Recipient agrees that, for a period of five (5)
years from the date of the termination or expiration of this Agreement (“Period
of Confidentiality”), and notwithstanding any termination or expiration hereof,
all terms set forth in Article 6 shall survive the termination or expiration of
this Agreement until the Period of Confidentiality ends.
 
Article 7  Representations and Warranties; Disclaimers and Limitations of
Liability
 
7.1  Warranties by Both Parties.  Each party represents and warrants to the
other that such party has the right, power and authority to enter into this
Agreement and to perform its obligations hereunder, and that such performance
will not violate any other agreement or understanding by which such party is
bound.
 
7.2  Further Product Warranty by Universal Display.  Universal Display
additionally represents and warrants to CMEL that all Products will comply with
the agreed Product Specifications for a period of six (6) months on and from the
date of receipt by CMEL, with the understanding that CMEL shall exert the
commercially reasonable effort to maintain the Products consistent with good
general handling and storage practices and any supplemental instructions
provided by Universal Display.  [The confidential material contained herein has
been omitted and has been separately filed with the Commission.] All claims of
any breach of the foregoing warranty must be provided to Universal Display in
writing during the warranty period.  In the event of a breach of the foregoing
warranty, Universal Display shall, at CMEL’s option (a) promptly replace any
Products that are not in compliance with the warranty at Universal Display’s
sole expense; (b) accept return of such Products and reimburse all the fees that
CMEL paid Universal Display on account thereof.
 
7.3  Further Infringement Warranty by Universal Display.  Universal Display
warrants to CMEL that, to the best of Universal Display’s knowledge, the
Products do not infringe the valid patent rights of any third party.  If CMEL is
unable to use any Product because the Product itself is held by a court of
competent jurisdiction to infringe the patent or other intellectual property
rights of any third party not an Affiliate of CMEL, Universal Display shall, as
CMEL’s remedy in addition to those set forth in Article 7.2 above, accept return
of any quantities of such Product no longer reasonably useful to CMEL on account
thereof and reimburse all fees that CMEL paid Universal Display on account
thereof.  The foregoing shall be in addition to any indemnification obligation
of Universal Display under Article 8 below.
 
7.4  Disclaimer of Additional Warranties.  ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
NON-INFRINGEMENT, VALIDITY, QUALITY, PERFORMANCE, MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE, ARE HEREBY DISCLAIMED BY EACH PARTY.  In particular,
Universal Display makes no representations or warranties that CMEL will be able
to make any specific use of the Products without obtaining additional license
rights from third parties.  IN NO EVENT SHALL UNIVERSAL DISPLAY’S LIABILITY FOR
ANY BREACH OR ALLEGED BREACH OF REPRESENTATION OR WARRANTY UNDER THIS AGREEMENT
EXCEED [The confidential material contained herein has been omitted and has been
separately filed with the Commission.].
 
7.5  Limitation on Certain Damages.  EXCEPT AS OTHERWISE PROVIDED IN ARTICLE
8 [The confidential material contained herein has been omitted and has been
separately filed with the Commission.], IN NO EVENT SHALL EITHER PARTY BE LIABLE
TO THE OTHER FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT.  The foregoing shall
not limit either party’s liability to the other for: (a) any claims of bodily
injury or damage to tangible property resulting from such party’s gross
negligence or willful misconduct; (b) any unauthorized practice under the other
party’s patents or use of the other party’s proprietary materials or
information; or (c) any breach of the provisions of Article 6 respecting the
other party’s Confidential Information.
 
7.6  Essential Part of the Bargain.  The parties acknowledge that the
disclaimers and limitations of liability set forth in this Article 7 reflect a
deliberate and bargained for allocation of risks between them are intended to be
independent of any exclusive remedies available under this Agreement, including
any failure of such remedies to achieve their essential purpose.
 
Article 8  Indemnification
 
8.1  Indemnity by Universal Display.  In accordance with Section 8.3 below,
Universal Display shall defend and/or settle any third-party claim or action
brought against CMEL and/or its officers, directors, suppliers, employees,
agents and representatives (each, a “CMEL Indemnified Person”), to the extent
such claim or action concerns [The confidential material contained herein has
been omitted and has been separately filed with the Commission.].  In addition,
Universal Display shall indemnify and hold harmless the CMEL Indemnified Persons
from and against any costs, damages, fees and expenses (including reasonable
attorneys’ fees) payable by any of them to third parties in connection with such
aforementioned claim or action; provided, however, that Universal Display’s
total liability under this section shall not exceed [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.].
 
8.2  Indemnity by CMEL.  In accordance with Section 8.3 below and subject to
Universal Display’s fulfillment of its representations and/or warranties under
this Agreement, CMEL shall defend and/or settle any third-party claim or action
brought against Universal Display and/or its officers, directors, (each, a
“Universal Display Indemnified Person”), to the extent such claim or action
concerns [The confidential material contained herein has been omitted and has
been separately filed with the Commission.].  In addition, CMEL shall indemnify
and hold harmless the Universal Display Indemnified Persons from and against any
damages, fees and expenses (including reasonable attorneys’ fees) payable by any
of them to third parties in connection with such aforementioned claim or action.
 
8.3  Indemnification Procedures.  With respect to any claim or action for which
indemnification may be sought from a party under this Article 8, the person or
entity seeking indemnification (the “Claimant”) shall promptly notify the
indemnifying party in writing, specifying the nature of the claim or action and,
to the extent known, the total monetary amount sought or other such relief as is
sought therein.  The Claimant shall reasonably cooperate with the indemnifying
party, at the indemnifying party’s expense, in connection with the defense
and/or settlement of the claim or action.  Provided the indemnifying party
admits its obligation to indemnify the Claimant hereunder, indemnifying party
shall have the right to control and conduct all proceedings or negotiations in
connection therewith, and to assume and control the defense thereof.  The
Claimant shall have the right to employ separate counsel to provide input into
the defense, at its own cost.  The indemnifying party shall keep the Claimant
reasonably informed of the progress of its defense and settlement of the claim
or action.  The indemnifying party shall not settle the claim or action on the
Claimant’s behalf without first obtaining the Claimant’s written approval, which
approval shall not be unreasonably withheld or delayed.  The Claimant may not
settle any claim or action for which indemnification is sought hereunder without
the indemnifying party’s written approval, which approval shall not be
unreasonably withheld or delayed.  Except as may be required by law, each party
agrees not to publicize any settlement without first obtaining the other party’s
written permission.
 
Article 9  Term and Termination
 
9.1  Term.  Unless otherwise extended by mutual written agreement of the
parties, the term of this Agreement shall commence on the Effective Date and
shall continue until the sooner of December 31, 2008, or the date on which this
Agreement is terminated as permitted hereunder.
 
9.2  Termination for Breach.  Either party may terminate this Agreement on
written notice to the other party if the other party materially breaches any of
its obligations under this Agreement and fails to cure such breach within thirty
(30) days following written notice thereof by the terminating party.
 
9.3  Other Termination.  Either party may terminate this Agreement on written
notice to the other party if the other party permanently ceases conducting
business in the normal course, becomes insolvent or is adjudicated bankrupt,
makes a general assignment for the benefit of its creditors, admits in writing
its inability to pay its debts as they become due, permits the appointment of a
receiver for its business or assets, or initiates or becomes the subject of any
bankruptcy or insolvency proceedings which proceedings, if initiated
involuntarily, are not dismissed with sixty (60) days thereafter.  In addition,
either party may terminate this Agreement on written notice to the other party
in the event of a change in control of such other party, whether by merger,
acquisition or otherwise; provided, however, that such notice of termination
must be given within sixty (60) days following such party’s receipt of notice of
such merger or acquisition.
 
9.4  Survival.  The following provisions of this Agreement shall survive the
expiration or earlier termination of this Agreement:  Articles 4, 5, 6
(according to Section 6.6), 7, 8, 9, and 10; any payment obligations of CMEL
with respect to Products received or for which Orders have been placed prior to
the date of such expiration or earlier termination; and any other provisions
necessary to interpret the respective rights and obligations of the parties
hereunder.
 
Article 10  Miscellaneous
 
10.1  Independent Contractors.  This Agreement is not intended by the parties to
constitute, create, give effect to, or otherwise recognize a joint venture,
partnership, or formal business organization of any kind.  Each party hereto
shall act as an independent contractor, and neither shall act as an agent of the
other for any purpose.  Neither party has the authority to assume or create any
obligation, express or implied, on behalf of the other.
 
10.2  Force Majeure.  Neither party shall be in breach of this Agreement for any
failure of performance caused by an event beyond its reasonable control and not
due to its fault or negligence.  In the event that such a force majeure event
occurs, the party unable to perform shall promptly notify the other party of
such non-performance and its expected duration.  In addition, such party shall
in good faith maintain such partial performance of this Agreement as is
reasonably possible, shall use all reasonable efforts to overcome the cause of
nonperformance and shall resume full performance as soon as is reasonably
possible.
 
10.3  Non-Assignment.  This Agreement and the rights and obligations of the
parties hereunder shall not be assigned or transferred by either party without
the prior written consent of the other party, except that either party may
assign or transfer this Agreement, in its entirety and on written notice to the
other, to a successor in interest to all or substantially all of such party’s
business to which this Agreement relates, whether by merger, acquisition or
otherwise, subject in any such case to the other party’s right of termination
under Section 9.3 above.  Notwithstanding the foregoing, CMEL may not assign or
transfer this Agreement to a third party with whom Universal Display is
then-engaged in litigation or other formal adversarial or dispute resolution
proceedings respecting any Universal Display products or technologies.  Should
CMEL assign or transfer this Agreement, whether by merger, acquisition or
otherwise, to a third party with an existing OLED business, or should CMEL
acquire the existing OLED business of any third party, this Agreement shall not
be utilized for the benefit of such third party’s OLED business unless expressly
agreed to by Universal Display in writing.  Moreover, should Universal Display
have already entered into a similar agreement with the third party at the time
of such assignment, transfer or acquisition, there shall be no reduction of the
payment or other obligations of CMEL under this Agreement as they pertain to
CMEL’s OLED business, or of such third party under its similar agreement as they
pertain to such third party’s OLED business, unless expressly agreed to by
Universal Display in writing.  Nothing herein shall confer any rights upon any
person other than the parties hereto and their respective successors and
permitted assigns.
 
10.4  Equitable Relief.  In the event of a party’s actual or reasonably
anticipated use of the other party’s proprietary materials (including, in the
case of Universal Display, the Products) in an unauthorized manner, infringement
of the other party’s patents, or breach of the provisions of Article 6
respecting Confidential Information of the other party, such other party shall
be entitled to injunctive or other equitable relief restraining such activity,
without the necessity of proving actual damages or posting any bond or other
security.  Such relief shall be in addition to, and not in lieu of, any other
remedies that may be available, at law or equity, including, without limitation,
an action for the recovery of damages.
 
10.5  Choice of Law; Dispute Resolution.  This Agreement shall be governed by,
and construed and interpreted in accordance with, the laws of the State of
California, U.S.A., without respect to its rules on the conflict of laws.
 
10.6  Notices.  All notices and other communications under this Agreement shall
be in writing and hand delivered or sent by facsimile or e-mail transmission
with confirmation of receipt, commercial overnight courier with written
verification of receipt, or certified or registered mail, postage prepaid and
return receipt requested; provided, however, that all notices concerning any
dispute or any alleged breach or termination of this Agreement, in whole or in
part, must be sent by overnight courier or certified or registered mail.  Such
notices and other communications shall be effective when received if hand
delivered, when sent if sent by confirmed facsimile or e-mail transmission, on
the next business day of the recipient when sent by overnight courier, or five
(5) business days after deposit in the mail when sent by certified or registered
mail.  All notices and other communications shall be directed to the parties at
their respective addresses as set forth below, or to such other address(es) as
either party shall provide to the other in a notice given in accordance
herewith.
 
All Orders and any other notices respecting the Products, to:


Universal Display
Corporation                                                                                     Chi
Mei EL Corporation
375 Phillips
Boulevard                                                                                     No.
1, Chi-Yeh Road
Ewing, New
Jersey  08618                                                                                                Tainan
Science-Based Industrial Park
U.S.A.                                                                                     Taiwan
74147, ROC
Attn: Janice
Mahon                                                                                     Attn:
Mr. Shih-Hao Kuo
Fax No.: (609)
671-0995                                                                                     Fax
No.: 886-6-505-1820
Tel No.: (609) 671-0980
x206                                                                                     Tel
No.: 886-6-505-1881 ext. 11418
E-mail:
jkmahon@universaldisplay.com                                                                                                E-mail:
shrhou@cmo.com.tw


All other notices and communications:


Universal Display
Corporation                                                                                     Chi
Mei EL Corporation
375 Phillips
Boulevard                                                                                     No.
2, Sec.2, Huanshi Road
Ewing, New
Jersey  08618                                                                                                Tainan
Science-Based Industrial Park
U.S.A.                                                                                     Taiwan
74144, ROC
Attn: Steven V.
Abramson                                                                                                Attn:
Dr. Chia-Tin Chung
Fax No.: (609)
671-0995                                                                                     Fax
No.: 886-6-505-2185
Tel No.: (609) 671-0980
x207                                                                                     Tel
No.: 886-6-505-1889 ext. 13305
E-mail:
abramson@universaldisplay.com                                                                                                E-mail:
ct_chung@cmel.com.tw


 
 

--------------------------------------------------------------------------------

 
10.7  Amendments; No Waivers.  No modification of or addition to this Agreement
shall be effective unless it is in writing and signed by an authorized
representative of each of the parties hereto.  The failure of either party to
assert any right hereunder, or to insist upon compliance with any term or
condition herein, will not constitute a waiver of that right or excuse any
subsequent nonperformance of any such term or condition, or of any other term or
condition, by the other party.
 
10.8  Severability.  In view of the possibility that one or more of the
provisions of this Agreement may subsequently be declared invalid or
unenforceable by court or administrative decision, the parties hereto agree that
invalidity or unenforceability of any of the provisions shall not in any way
affect the validity or enforceability of any other provisions of this Agreement,
except where the invalidated or unenforceable provisions comprise an integral
part of, or are otherwise clearly inseparable from, such other provisions.
 
10.9  Entire Agreement.  This Agreement constitutes the entire agreement between
the parities with respect to the subject matter hereof and supersedes, cancels
and annuls all prior or contemporaneous negotiations or communications between
the parties with respect thereto.
 
10.10  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same instrument.
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives:


 
Chi Mei EL
Corporation                                                                           Universal
Display Corporation
 


 


 
By:               /s/ Peter
Chen                                                  By:               /s/
Sidney D. Rosenblatt                                                  
 


 
Name:                                                                Peter
Chen                         Name:Sidney D. Rosenblatt
 


 
Title:               President                                                  Title:               Executive
Vice President
 


 
Date:               4/24/07                                                  Date:               4/5/07                                                
 


 

--------------------------------------------------------------------------------




Exhibit A


Products and Product Pricing




[The confidential material contained herein has been omitted and has been
separately filed with the Commission.]


At the beginning of each quarter, CMEL shall provide Universal Display with an
estimate of the quantity of each Product that it expects to order during the
quarter.  [The confidential material contained herein has been omitted and has
been separately filed with the Commission.]


At the end of each quarter, Universal Display shall provide CMEL with a
calculation of the actual quantity of material ordered for each Product and the
price per gram that should have been charged based on the table
above.  Universal Display shall promptly issue CMEL a credit memo for the amount
of any overpayment and an invoice for the amount of any underpayment.  All
invoices shall be subject to the payment terms of Article 5 of the Agreement.



--------------------------------------------------------------------------------



Exhibit B


Product Specifications


[To be agreed upon separately.]







